Verud¥@tase 3:20-cv-01372-TAD-KLH DocuhTentsusUpije). AMOR AErPeppS 1 of 3 PagelD #: 221

Gey

bs as SS oP nat & et & wey YY 1 .
nita Parish Sheritt

   

Back to Search

Inmate Detail - BOWMAN, AARON LARRY Junior

Demographic Information

Name: BOWMAN, AARON LARRY Junior
Date of Birth: 12/17/1974
Gender: Male
Race: Black
Address: MONROE, Louisiana 71202
Aliases:

 

     

LARanTY Rites f

‘AM

14/28/2018 11:03 PM

 

  

14/28/2018 11:03 PM

Booking History

Booking 2019-00005316

Booking Date: 7/15/2019 7:05 AM
Release Date: 7/16/2019 9:34 PM
Housing Facility:
Total Bond Amount: $0.00
Total Bail Amount: $0.00
Booking Origin: Ouachita Parish Sheriff Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bond Number | Bond Type | Bond Amount
2019-00008839 | Bond $150.00
2019-00008840 | Bond $1,500.00
2019-00008841 | Bond $1,000.00
2019-00008842 | Bond $2,000.00
2019-00008879 | Bond $2,500.00
2019-00008880 | Bond $1,000.00
2019-00008881 | Bond $1,000.00
2019-00008882 | Bond $2,000.00
2019-00008883 | Bond $2,000.00
2019-00008884 | Bond $2,500.00 x
2019-00008885 | Bond $1,000.00
Charge Description Offense Date Docket Number | Sentence Date | Disposition | Sentence Length | Crime Class_| Arresting Agency
, . ; Ouachita Parish Sheriff
Battery of a Police Officer 7/15/2019 7:11 AM | 19CR3840-2 Bonded Misdemeanor Office
Resisting a Police Officer with Force or Violence | 7/15/2019 7:11 AM | 19CR3840-2 Bonded Felony Orne PadetrShenit
Flight from an officer; aggravated flight from an . “| Quachita Parish Sheriff
officer 7/15/2019 7:11 AM | 19CR3840-2 Bonded Felony Office
Improper Lane Use 7/15/2019 7:11 AM | 19CR3840-2 Bonded Misdemeanor ane Parish Sheriff
5 . Local Ouachita Parish Sheriff
Failure to Appear - (FTA - Bench Warrant) 7/15/2019 7:11 AM | 19CR1839-2 Bonded Ordinance Office
Failure to Appear - (FTA - Bench Warrant) 7/15/2019 7:11 AM | 19CR1839-2 Bonded OF ace | ee aahishenit
Failure to Appear - (FTA - Bench Warrant) 7/45/2019 7:11 AM | 19CR6375-2 Bonded Ce nce | Onetita Parish Sherif
Failure to Appear - (FTA - Bench Warrant) 7/15/2019 7:11 AM | 18CR6598-2 Bonded 7 ald
. . Local Ouachita Parish Sheriff
Failure to Appear - (FTA - Bench Warrant) 7/15/2019 7:11 AM | 18CR6598-2 Bonded Ordinance Office
4 . Local Ouachita Parish Sheriff
Failure to Appear - (FTA - Bench Warrant) 7/15/2019 7:11 AM | 18CR6598-2 Bonded Ordinance Office
: 7 Local Ouachita Parish Sheriff
Failure to Appear - (FTA - Bench Warrant) 7/15/2019 7:11 AM | 18CR6598-2 Bonded Ordinance Office

 

 

 

 

 

 

 

 

 

Disclaimer: Information on this report is provided for informational purposes only pursuant to the Louisiana Public Records Law. It is subject to change and may be updated periodically. While
every effort is made to ensure that the posted information is accurate, it may contain factual or other errors. Inmate information changes quickly, and the reported information may not
reflect the current information. An arrest does not mean that the inmate has been convicted of a crime. The information on this report should not be relied upon for any type of legal action.

Unauthorized or illegal use of the information is strictly prohibited. By accessing this information via the link below, you acknowledge that you understand and have accepted these terms of
use.

nana ansn not RARNIAPSO/Inmata/Nataill_1Q631% 4/4

EXHIBIT
Case 3:20-cv-01372-TAD-KLH Document 31-2 Filed 12/02/20 Page 2 of 3 PagelD#: 222

STATE OF LOUISIANA PARISH OF OUACHITA FOURTH JUDICIAL DISTRICT COURT

AUG 13 2019
STATE OF LOUISIANA FILED:

 

VS. NO.19-CR003840-2 B

AARON LARRY BOWMAN JR DEPUTY CLERK OF COURT
CASE ID: 19-23482 FEL

B/MALE

DOB: 12/17/1974

SSN: XXX-XX-1045

DL: LAID 6798897

SID: 0001597863

BILL OF INFORMATION

THE DISTRICT ATTORNEY FOR THE PARISH OF OUACHITA, STATE OF LOUISIANA,
CHARGES THAT AARON LARRY BOWMAN JR, IN THE PARISH AND STATE AFORESAID, DID:

COUNT 1 - IMPROPER LANE USAGE (MISDEMEANOR) ON OR ABOUT MAY 30TH, 2019,

WILFULLY AND UNLAWFULLY FAIL TO DRIVE HIS VEHICLE, AS NEARLY AS PRACTICAL,
ENTIRELY WITHIN A SINGLE LANE WHEN THE ROADWAY WAS DIVIDED INTO TWO OR MORE
CLEARLY MARKED LANES, OR MOVE FROM SUCH LANE WITHOUT FIRST ASCERTAINING THAT .
SUCH MOVEMENT COULD BE MADE WITH SAFETY, IN VIOLATION OF R.S. 32:79; 7

COUNT 2 - RESISTING AN OFFICER BY FLIGHT (MISDEMEANOR) ON OR ABOUT MAY 30TH, 2019;
WILFULLY AND UNLAWFULLY AS A DRIVER OF A MOTOR VEHICLE REFUSE TO BRING A
VEHICLE TO STOP KNOWING THAT HE HAS BEEN GIVEN A VISUAL AND AUDIBLE SIGNAL TO
STOP BY A POLICE OFFICER, TO-WIT: DEPUTY DONOVAN GINN, WHEN THE OFFICER HAS
REASONABLE GROUNDS TO BELIEVE THE DRIVER, TO-WIT: AARON BOWMAN, HAS COMMITTED —
AN OFFENSE, IN VIOLATION OF R.S.14:108.1

\
COUNT 3 - RESISTING AN OFFICER WITH FORCE OR VIOLENCE (FELONY) ON OR ABOUT MAY
30TH, 2019,
WILFULLY AND UNLAWFULLY USING THREATENING FORCE OR VIOLENCE BY AARON
BOWMAN SOUGHT TO BE ARRESTED OR DETAINED BEFORE THE ARRESTING OFFICER DEPUTY ~
DONOVAN GINN CAN RESTRAIN HIM AND AFTER NOTICE IS GIVEN THAT HE IS UNDER ARREST
OR DETENTION, CONTRARY TO THE PROVISIONS OF R.S.14:108.2

COUNT 4 - SIMPLE BATTERY ON A POLICE OFFICER (MISDEMEANOR)-ON OR ABOUT MAY 30TH,
2019,

WILFULLY, UNLAWFULLY AND INTENTIONALLY COMMIT BATTERY UPON DEPUTY DONOVAN
GINN, WITHOUT THE CONSENT OF THE VICTIM WHEN THE OFFENDER HAS REASONABLE
GROUNDS TO BELIEVE THE VICTIM IS A POLICE OFFICER ACTING IN THE PERFORMANCE OF HIS |
DUTY, IN VIOLATION OF R.S.14:34.2

 

ASSISTANT DISTRICT ATTORNEY
FOURTH JUDICIAL DISTRICT

NICK ANDERSON

Case Number: 19-CR-003840 Transaction Date: 8/13/2019 Seq: 20 Page Sequence: ‘

 

OUACHITA PARISH, LA
 

Case 3:20-cv-01372-TAD-KLH Document 31-2 Filed 12/02/20 Page 3 of 3 PagelD #: 223

  

 

 

STH JUDICIAL DIS

QUACHITA PARI SH, LA

Monday, January 13, 2020
Criminal Section 2, Courtroom #5

Court opened at 9:09 a.m. pursuant to adjournment.
Present: Hon. Larry D. Jefferson, Judge; Hons. Darwin Miller, Nicholas
Anderson, Ricky Smith, Charlotte Farshian, and Mark White, Assistant District
Attorneys; Zoraida Salinas and Sean McHenry, Deputy Sheriffs; Tiffany Pate,
Deputy Clerk of Court; and Felicia Hamby, Court Reporter, monitored and
recorded these proceedings remotely.

STATE OF LOUISIANA CASE #: 19-CR-003840
VS CHARGE:
AARON LARRY BOWMAN DRIVING ON ROADWAY LANED FOR TRAFFIC

FLIGHT FROM AN OFFICER; AGGRAVATED

FLIGHT FROM AN OFFICER

RESISTING A POLICE OFFICER BY FORCE

OR VIOLENCE

BATTERY OF A POLICE OFFICER
Defendant present, represented by Hon. Keith Whiddon. Hearing on Motion for
Preliminary Examination taken up and tried, evidence adduced, closed and the
Court found no probable cause on Count 2, but did find probable cause on
remaining counts to hold defendant for trial. Defendant has no bond
obligation as to Count 2 due to finding no probable cause. Defense’s exhibits
(videos) which were offered and introduced for purposes of this hearing were
previously filed with the clerk’s office (thumb drive) and are filed in the
record of this matter. Case scheduled to determine status for March 23, 2020,
Courtroom #5 at 9:00 a.m.

  
 
